DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/18/22 have been fully considered but they are not persuasive. 
On pages 7-9 regarding 103 rejections Applicant argues Havel’s jump graft doesn’t have a uniform “unitary” lumen between two opposing ends. Applicant argues that since Havel’s branch 130 has three openings,  it cannot be called a “uniform unitary lumen extending longitudinally between first and second opposing ends”.
The Examiner respectfully disagrees, pointing out first that the rejection of record acknowledges Havel doesn’t teach their lumen being uniform. As regards arguments of the lumen being “unitary”, this is simply defined by Merriam-Webster as being “of or relating to a unit; based on or characterized by unity or units; having the character of a unit: undivided, whole”. Since Havel’s graft is considered to be whole, and/or “relating to a unit”, and/or “characterized by unity”, it meets the claim requirements.  
However, when the newly presented claims were considered by the Examiner, a new rejection has been made in view of Kelly. Please see below. 

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  
Claims 1 and 19 have been amended by Applicant to include grammatical errors.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

Claim(s) 1-4, 6, 8-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kelly (US 20150209164 A1)
Regarding claim 1 Kelly discloses a synthetic graft for repairing an aortic dissection or aneurysm (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Kelly was considered capable of performing the cited intended use of repairing “an aortic dissection or aneurysm”. See, for example [0003]-[0004] (synthetic [0056])) comprising:
an ascending aortic graft (Figure 10 item 200) configured to replace a section of a native ascending aorta at a site between a sinotubular junction and a brachiocephalic trunk of a patient (this is recited as an “intended location of implantation” of the graft which does not appear to impart any specific structure or physical feature to the graft (see the explanation above). See also [0004] “ascending…aneurysm”), the ascending aortic graft having a body (Figure 10 item 205) with a first portion and a second portion (Annotated Figure 10), wherein the body defines a first fluid communication path between the first body portion and the second body portion (Figures 9-10 item 205 has a lumen, extending between ends 207 and 209 through extension 231 ([0062])); and 
at least one jump graft (Figure 10 item 236) comprising a uniform unitary lumen extending longitudinally (Figures 9-10 the extension 236 extends uniformly and longitudinally) between first (Figures 9-10 item 235) and second opposing ends (Annotated Figure 10), with the first opposing end connected to the first body portion and the second opposing end connected to the second body portion such that the at least one jump graft is configured such that the unitary lumen is in fluid communication with each of the first and second opposing ends all fluid flows through the unitary lumen to flow between the first and second opposing end to establish an additional fluid communication path between the first body portion and the second body portion distinct from the first fluid communication path (this is stated as a “functional limitation”. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Kelly discloses (as detailed above) all the structural limitations required to perform the recited functional language of having “all fluid” flowing through the lumen to flow as is required. See also Annotated Figure 10 which shows the unitary lumen fluidly connected to both first and second body portions).

    PNG
    media_image1.png
    563
    525
    media_image1.png
    Greyscale

Regarding claim 2 Kelly discloses the graft of claim 1 substantially as is claimed,
wherein Kelly further discloses there are three jump grafts (Figures 9-10 extensions 236, 221, 226) which each include first and second opposing ends, each first ends being connected to the first body portion and each opposing second end connected to the second body portion so that each grump graft establishes an additional fluid communication path between the two body portions distinct from the first communication (Figures 9-10 and [0062]).
Regarding claim 3 Kelly discloses the graft of claim 1 substantially as is claimed,
wherein Kelly further discloses the jump graft comprises a working tube connected between the opposing ends thereof (Figure 10 item 231), and establishes an open connection between a proximal opening of the working tube and an interior space of the jump graft (Figure 10).  
Regarding claim 4 Kelly discloses the graft of claim 1 substantially as is claimed,
wherein Kelly further discloses the body includes an access port which establishes an open communication between a proximal opening of the port and an interior space of the body of the graft (at least the top opening Figure 10 item 207 is considered to be an access portion which allows open communication).
Regarding claim 6 Kelly discloses the graft of claim 1 substantially as is claimed,
wherein Kelly further discloses the jump graft has a substantially linear portion along an axial length thereof (Annotated Figure 10).
Regarding claim 7 Kelly discloses the graft of claim 1 substantially as is claimed,
wherein Kelly further discloses the graft includes at least one radiopaque marker on the body ([0108]). 
Regarding claim 9 Kelly discloses the graft of claim 4 substantially as is claimed,
wherein Kelly further discloses the access port is connected to the first portion of the body (Annotated Figure 10 shows the first portion being linearly connected with the end 207 which serves as the access port).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly as is applied above in view of Thramann (US 20040034406 A1) further in view of Mehta (US 20170319359 A1).
Regarding claim 19 Kelly discloses an assembly which includes the ascending aortic graft and jump graft of claim 1 (see rejection above),
wherein Kelly further discloses the graft’s first portion has a first end (Figure 10 item 207) and the second graft portion has a second end (Figure 10 item 209)
but is silent with regards to the assembly including an access port which allows introduction of a stent graft, 
at least one stent graft which has a length sufficient to establish perfusion between a proximal end thereof and a distal end when the proximal end is disposed within the jump graft and the distal end is disposed within a target artery  and 
a thoracic stent graft with a proximal end disposed within the body of the ascending aortic graft and a distal end disposed in arteries of the aortic arch.
However, regarding claim 19 Thramann teaches a graft assembly which includes an access port (Figure 2 item 110) dedicated for introduction of a stent graft therethrough and then positioning the stent graft so that a proximal end of the stent graft is within a jump graft and a distal end of the stent graft is within a target artery of the aortic arch (this is stated as an “intended use” of the access port (see explanation above). Thramann also shows (Figures 1-3) how the access port receives a stent graft), wherein the access port is configured to establish an open communication between a proximal end of the access port and an interior space of a body of the graft (this is stated as a “functional limitation” of the access port (see explanation above). See also Thramann Figures 1-3), so that the open end of the access port is different from the first and second ends of the graft (Figures 1-3).  Kelly and Thramann are involved in the same field of endeavor, namely grafts. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the assembly of Kelly so that there is an access port to the graft such as is taught by Thramann in order to allow a physician access to the graft for anything from delivery of a distinct part of a modular assembly, to an imaging substance, to a therapeutic agent. Such access ports are very well-known and understood within the graft art.
Further, regarding claim 19 Mehta teaches a graft which includes a main graft body (Figures 1-3), 
at least one stent graft with a length between two ends (Figure 4f item 452 (one end is disposed within jump graft 412 of the main graft body and the other is positioned within artery 426)) when positioned relative to the main graft body and any jump graft associated therewith and a target artery; and 
a thoracic stent graft with a proximal and distal end (Figure 4I item 458 with proximal end within main graft lumen 410 and a distal end which traverses the aortic arch) which is configured to have its proximal end disposed in the body of the main graft body and its distal end disposed distal to arteries of the aortic arch. Kelly and Mehta are involved in the same field of endeavor, namely stent grafts. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the assembly of Kelly by including other stent grafts such a is taught by Mehta in order to allow the assembly to traverse an area of greater size, which is desirable if an aneurysm spans the whole area (e.g. as is shown in Figures 4g-i of Mehta). 
Regarding claim 20 the Kelly Thramann Mehta Combination teaches the assembly of claim 19 substantially as is claimed,
wherein Mehta further teaches the proximal end of the thoracic stent graft is configured to engage the ascending aortic graft at an inner intermediate annulus thereof to form a seal thereto (Figure 4i shows thoracic stent graft 458 engaging the main body graft at an “intermediate annulus 410)), and 
wherein the inner intermediate annulus is positioned in a middle portion of the ascending aortic graft further disposed between the first portion and second portion (see Figures 1-4 wherein the intermediate annulus 150/410 is seen to be in a middle of the main graft body; see the Combination proposed in the rejection to claim 19 with regards to Kelly’s stent graft which has the first and second portions) and 
wherein the Combination teaches the intermediate annulus having a diameter smaller than a diameter of the first and second portions (Kelly teaches the first and second ends being one length, and both Kelly and Mehta teach the one larger extension extending therethrough which functions as the main fluid communication between the two portions (Kelly 231 and Mehta 410/150). The diameter of this portion is smaller than the outermost lumen diameter of both the first and second portions, whose maximal diameter occurs at 207 and 209 of Kelly).

Claim(s) 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Mehta as is applied above.
Regarding claim 5 Kelly discloses the graft of claim 1 substantially as is claimed,
wherein Kelly further discloses the graft has a middle portion between the first and second portions (Annotated Figure 10),
but is silent with regards to the diameter of the middle portion being smaller than that of both the first and second portions.
However, regarding claim 5 see the rejection to claim 20 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/           Primary Examiner, Art Unit 3774                                                                                                                                                                                             07/27/22